Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments,  filed 5/11/22, have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter

Claims 1-18 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance: Agriman, Lindegger and Gewinner teach an elevator and backup power supply system however do not render obvious the further claim limitation wherein a second and/or third of said feed lines is, via a second switch, connectable as power supply to a car door arrangement, while the second and third feed lines are separated from AC mains with the isolation relay, wherein the first switch, as well as the second switch, are controlled by the emergency control, wherein the elevator further comprises: a first feedback circuit configured to provide to the emergency control first information indicating the switching state of the isolation relay; and a second feedback circuit configured to provide to the emergency control second information indicating switching state of the first switch, and wherein the emergency control is configured to selectively allow or prevent the emergency drive operation on the basis of the first information and the second information. At least this further limitation is not taught or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakari (US 20190135585), Nikander (US 20180334359 US 20180057309) teach an elevator control system with a backup arrangement relevant to the claimed system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836